DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 28-30 are under 35 U.S.C. 102(a)(1) as being anticipated by SUN et al. (US 2018/0270705 A1), hereinafter “SUN”.
Regarding claim 1:
SUN discloses a method for wireless communication at a first user equipment (UE) (Fig. 6, 604), comprising: 
identifying a payload for inclusion by the first UE in an uplink transmission (Fig. 4, 400, transport block, [0070], [0073]); 
organizing the payload into a code block group (Fig. 4, 402) that includes one or more code blocks ([0070]).
mapping each code block of the code block group to a corresponding uplink shared channel resource unit of an uplink transmission occasion shared by the first UE with one or more additional UEs (Fig. 6, UE1-UE3) such that the code block group of the first UE is multiplexed with additional code block groups from the one or more additional UEs (Fig. 5, [0071], [0073]); and 
transmitting, to a base station (Fig. 6, 602), the uplink transmission comprising each uplink shared channel resource unit on which the code block group is organized ([0073], [0077]).
Regarding claims 28-30:
Claims 28-30 include features similar to those of claim 1. The same cited references and rationales set forth in the rejection of claim 1 are also applicable. 
message of a two-step random access procedure or an uplink configured grant transmission, in order to allow uplink random access or uplink configured grant transmission. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ZHENG et al. (US 2019/0173499 A1) hereinafter “ZHENG”.
Regarding claim 2:
SUN does not disclose determining a payload segmentation threshold; comparing a size of the payload to the payload segmentation threshold; and organizing the payload into the code block group based at least in part on the comparing.
ZHENG teaches determining a payload segmentation threshold ([0060], [0072]-[0076], maximum code block length Z); comparing a size of the payload ([0060], length of the input sequence) to the payload segmentation threshold; and organizing the payload into code block group based at least in part on the comparing ([0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN in light of the teaching by ZHENG to include the features determining a payload segmentation threshold, comparing a size of the payload to the payload segmentation threshold, and organizing the payload into the code block group based at least in part on the comparing, in order to enable segmentation of a transport block based on configurable parameters so it could be transmitted more efficiently.
	Regarding claim 3:
SUN does not disclose wherein the payload segmentation threshold is based at least in part on a minimum payload size, a maximum payload size, a number of error checking bits attached to the payload, or a combination thereof.
ZHENG teaches the payload segmentation threshold is based at least in part on a minimum payload size, a maximum payload size, a number of error checking bits attached to the payload, or a combination thereof ([0060], maximum code block length).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN in light of the teaching by ZHENG to include the feature the payload segmentation threshold is based at least in part on a minimum payload size, a maximum payload size, a number of error checking bits attached to the payload, or a combination thereof, in order to enable segmentation of a transport block based on configurable parameters so it could be transmitted more efficiently.
	Regarding claim 4:
SUN does not disclose determining that the size of the payload is smaller than the payload segmentation threshold based at least in part on the comparing; and padding one or more bits to the payload based at least in part on determining that the size of the payload is smaller than the payload segmentation threshold.
ZHENG teaches determining that the size of the payload is smaller than the payload segmentation threshold based at least in part on the comparing; and padding one or more bits to the payload based at least in part on determining that the size of the payload is smaller than the payload segmentation threshold ([0060], inserting filler bits to the input sequence).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN in light of the teaching by ZHENG to include the feature determining that the size of the payload is smaller than the payload segmentation threshold based at least in part on the comparing; and padding one or more bits to the payload based at least in part on determining that the size of the payload is smaller than the payload segmentation threshold, in order to enable configurable code block length requirement for channel coding. 
	Regarding claim 5:
SUN does not disclose a number of the one or more padded bits is equal to a difference between the payload segmentation threshold and the size of the payload.
ZHENG teaches a number of the one or more padded bits is equal to a difference between the payload segmentation threshold and the size of the payload ([0070], [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN in light of the teaching by ZHENG to include the feature a number of the one or more padded bits is equal to a difference between the payload segmentation threshold and the size of the payload, in order to enable configurable code block length requirement for channel coding. 
	Regarding claim 17:
SUN does not disclose selecting a channel coding scheme to encode each code block of the code block group; and encoding each code block of the code block group according to the selected channel coding scheme.
ZHENG teaches selecting a channel coding scheme to encode each code block of the code block group; and encoding each code block of the code block group according to the selected channel coding scheme ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN in light of the teaching by ZHENG to include the feature selecting a channel coding scheme to encode each code block of the code block group, and encoding each code block of the code block group according to the selected channel coding scheme, in order to enable configurable code block length requirement for channel coding.
	Regarding claim 27:
SUN does not disclose the uplink transmission is one of an uplink random access message of a two-step random access procedure or an uplink configured grant transmission.
	Examiner submits that an uplink transmission is one of an uplink random access message of a two-step random access procedure or an uplink configured grant transmission is well known in the art; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN so that the uplink transmission is one of an uplink random access.

Allowable Subject Matter
Claims 6-16, 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465